DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of no. 16/519,850 now U.S. Patent 10,861,548 which is further a continuation of application no. 16/142,288 now U.S. Patent 10,410,434 of which claims the benefit of provisional application no. 62/679,950 and 62/668,200.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8, 10-12, 16-19 and 21-80 are allowed.
The claims are seen allowed as per the Reasons of Allowance noted on the Notice of Allowance of 02/04/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)

	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.



/Antonio A Caschera/
Primary Examiner, Art Unit 2612
2/11/22